Exhibit 10.3

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement (this “Agreement”) is by and
between Charles Grace (“the Associate”) and The ExOne Company (“Company”).  In
consideration of the promises and covenants contained in this Agreement, the
sufficiency of which is acknowledged by both the Associate and the Company, and
agreeing to be bound by the terms and conditions outlined herein, the parties
agree to the following:  

 

1.Return of Company Property.  The Associate will return all Company property to
a designated Company representative before any of the payments provided for in
this Agreement are made to the Associate.  Company property includes uniforms,
keys, credit cards, cell phones, computers and printers, automobiles, product
information, customer lists, Company policies, Company procedures, Company
financial information, Company confidential and proprietary information, trade
secrets, and all other documents (whether paper or electronic) which were
developed by, sent to or received by Associate in the course of Associate’s
employment as well as all copies of such materials.

  

2.Continuing Obligations.  The Associate acknowledges that Associate previously,
voluntarily entered into and executed The ExOne Company’s Employee/Independent
Contractor Proprietary Information and Assignment of Inventions Agreement
(“Confidentiality Agreement”) which remains in full force and effect.  The
Associate acknowledges that certain of the obligations imposed on the Associate
by the Confidentiality Agreement continue after the separation of the
Associate’s employment with the Company.  The Associate agrees to continue to
comply with and be bound by the Associate’s ongoing obligations under the
Confidentiality Agreement in accordance with its terms. Notwithstanding any
other provision of this Agreement or the provisions contained in the
Confidentiality Agreement, Associate is advised that under the Defend Trade
Secrets Act of 2016, Associate will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that: (a) is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.  If the Associate files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Associate may disclose
the Company’s trade secrets to Associate’s attorney and use the trade secret
information in the court proceeding if Associate:  (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.  

 

3.Confidentiality of Agreement.  Each Party will keep the terms of this
Agreement confidential, except that the Associate may disclose its terms to
Associate’s spouse, and, as necessary for purposes of legal or tax advice, to
Associate’s attorney and tax advisor, who then will all be informed of and bound
by this confidentiality provision, and the Company may make disclosures as
required by law, including the securities laws.  This provision does not, in any
way, restrict or impede the Associate from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation or order.  

 

 

--------------------------------------------------------------------------------

 

4.Release. The Associate, for himself/herself and for the Associate’s heirs,
executors, administrators, successors, and assigns, hereby releases and forever
discharges the Company, including its predecessor and successor companies, its
parent, subsidiaries, affiliates, and related companies, and all of their
representatives, agents, owners, members, shareholders, directors, officers, and
employees, (“the Releasees”), whether known or unknown, from the beginning of
time to the date of the Associate’s execution of this Agreement, from all
claims, demands, rights, liabilities, and causes of action at law or in equity
of any kind or nature whatsoever, including claims or demands for attorney’s
fees, that the Associate has had, now has, or may have against the Releasees
arising from or related to the Associate's employment with the Company and
Associate’s separation from that employment, and any and all claims whether
those claims, demands, rights, liabilities, and causes of action be now known or
unknown, foreseen or unforeseen. The Associate fully understands that this
Release specifically includes, but is not limited to, claims arising under any
federal, state or local statute, regulation or ordinance, including, but not
limited to the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older
Workers Benefit Protection Act (“OWBPA”), the Fair Labor Standards Act, the
Equal Pay Act, the Occupational Safety and Health Act, the Americans with
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the Worker
Adjustment and Retraining Notification Act of 1988, the Employee Retirement
Income Security Act (with respect to unvested benefits), the Civil Rights Act of
1991, Section 1981 of U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, the
Family and Medical Leave Act, the Uniform Services Employment and Reemployment
Rights Act, the Genetic Information, Nondiscrimination Act of 2008, the
Pennsylvania Human Relations Act, the Pennsylvania Equal Pay Law, and the
Pennsylvania Whistleblower Law, the Massachusetts Fair Employment Practices Law,
Gen. Laws ch. 151B; the Massachusetts Civil Rights Act, Gen. Laws ch. 12, § 11;
the Massachusetts Equal Rights Act, Gen. Laws ch. 93; the Massachusetts Small
Necessities Act, Gen. Laws ch. 149 § 52D; the Massachusetts Privacy Statute,
Gen. Laws ch. 214, § 1B; the Massachusetts Equal Pay Act, Gen. Laws ch. 149 §
105A-C; the Massachusetts Parental Leave Act, Gen. Laws ch. 149, § 105D; the
Massachusetts AIDS Testing Act, Gen. Laws ch. 111 § 70F; the Massachusetts
Consumer Protection Act, Gen. Laws ch. 93A; the Massachusetts Equal Rights for
the Elderly and Disabled Law, Gen. Laws ch. 93 § 103; the Massachusetts
Anti-Sexual Harassment Statute, Gen. Laws ch. 214, § 1C; the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, §§ 148 et seq.; the Massachusetts Wage and Hour
Laws, Gen. Laws ch. 151 §§ 1A et seq.; the Massachusetts age discrimination law,
Mass. Gen. Laws ch. 149, §§ 24A et seq., and for any known and unknown claims
under any other federal, Massachusetts, or local statute, common law, acts,
rules, ordinance, regulations, or other laws, all as amended, and all common law
claims and common law theories, including, but not limited to breach of public
policy, assault and battery, defamation, negligent supervision, and breach of
contract (whether founded in tort or contract), tortious interference with
contract or prospective business advantage, breach of the covenant of good faith
and fair dealing, promissory estoppel, detrimental reliance, invasion of
privacy, wrongful or retaliatory discharge, fraud, defamation, slander, libel,
false imprisonment, negligent or intentional infliction of emotional distress,
any and all claims for compensation of any type whatsoever, including but not
limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation/paid time off and/or severance, and any and all claims
for monetary or equitable relief, including but not limited to attorneys’ fees,
back pay, front pay, reinstatement, experts’ fees, medical fees or expenses,
costs and disbursements.

 

 

--------------------------------------------------------------------------------

 

However, this Agreement shall not prohibit and the Associate does not waive,
release or discharge, any right to file an administrative charge or complaint
with the Equal Employment Opportunity Commission or other federal administrative
agency, although the Associate waives any right to monetary relief related to
such a charge or federal administrative complaint, and claims which cannot be
waived by law, such as claims for unemployment benefit rights, workers’
compensation benefits, Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), or any rights to vested benefits, such as pension or retirement
benefits.  

 

5.OWBPA Disclosure Notice.  Pursuant to the ADEA and OWBPA, the Company is
providing the Associate with specific information because the Associate is 40
years of age or older, or included in a group with other associates who are 40
years of age or older, and being offered to execute a release of claims in
connection with the Associate’s termination resulting from the Company’s
continuing cost realignment.  The OWBPA Disclosure Notice is attached hereto as
Exhibit A and made a part of this Agreement.  The OWBPA Disclosure Notice
explains the decisional unit considered for employment termination; any
eligibility factors for and time limits applicable to the offering of this
Agreement; the job titles and ages of individuals who were selected for
termination of employment; and the job titles and ages of individuals in the
decisional unit not selected.  Please review Exhibit A before signing the
Agreement.  

 

6.Specific Release of ADEA Claims.  In further consideration of the severance
payments provided to the Associate in this Agreement, the Associate hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Releasees from any and all claims, whether known or unknown, from the
beginning of time to the date of the Associate’s execution of this Agreement
arising under the ADEA, as amended, and its implementing regulations. By signing
this Agreement, the Associate hereby acknowledges and confirms that: (i) the
Associate has read this Agreement in its entirety and understands all of its
terms; (ii) the Associate has been advised of and has availed himself/herself of
the Associate’s right to consult with an attorney prior to executing this
Agreement; (iii) the Associate knowingly, freely and voluntarily assents to all
of the terms and conditions set out in this Agreement including, without
limitation, the waiver, release and covenants contained herein; (iv) the
Associate is executing this Agreement, including the waiver and release, in
exchange for good and valuable consideration in addition to anything of value to
which the Associate is otherwise entitled; (v) the Associate was given at least
forty-five (45) days to consider the terms of this Agreement and consult with an
attorney of the Associate’s choice, although Associate may sign it sooner if
desired; (vi) the Associate understands that the Associate has seven (7) days
from the date that the Associate signs this Agreement to revoke the release in
this paragraph by delivering notice of revocation to:  Mike Gaydos, Human
Resources Director, at The ExOne Company, 127 Industry Blvd, North Huntingdon,
PA 15642, by overnight delivery before the end of such seven-day period; and
(vii) the Associate understands that the release contained in this paragraph
does not apply to rights and claims that may arise after the date on which the
Associate signs this Agreement.  This Agreement shall not become effective,
until the eighth (8th) day after the Associate and the Company execute this
Agreement, provided the Associate does not revoke the Associate’s acceptance
within the revocation period outlined herein. Such date shall be the Effective
Date of this Agreement. No payments due to the Associate hereunder shall be made
or begin before the Effective Date.

 

 

--------------------------------------------------------------------------------

 

7.Severance.  In consideration for the commitments and representations made by
the Associate as set forth in Paragraphs 1 through 6 of this Agreement, and
provided Associate does not revoke Associate’s acceptance of this Agreement, the
Company will pay to the Associate the gross amount of $124,997.60, minus all
relevant taxes and other withholdings (reflecting 6 months base pay as
severance) (collectively “Severance Pay”), in a lump sum payment to be paid
through the Company’s normal payroll processing, on the next regularly scheduled
pay date following the Effective Date.  The Associate acknowledges that the
Severance Pay under this paragraph is in addition to anything else due and owing
to the Associate at the time of Associate’s termination from employment.  To the
extent that there is any tax or other liability associated with the
consideration described in this paragraph, such liability is Associate’s alone
and Associate agrees to indemnify and hold harmless Releasees from any such
liability and related penalties or costs.

 

The Company undertakes that it will not contest any application Associate makes
for unemployment benefits.

 

Company provided medical, dental, and vision insurance coverage ends on April
30, 2020.  Medical, dental and vision insurance may be continued by requesting
the coverage and paying the applicable monthly COBRA premium.  Enclosed is your
COBRA Notice that explains your rights to benefit continuation, at your own cost
under COBRA.  The COBRA Notice contains important information that is time
sensitive, so please review and follow the instructions in the COBRA Notice.  If
you timely elect to continue your coverage under COBRA by submitting the
enclosed election form to the Company, the Company will pay your 6 months (May
2020 through October 2020) of COBRA continuation premium.  Any additional months
of COBRA coverage are your full responsibility. COBRA continuation premiums must
be timely received by the Company in accordance with the requirements in the
COBRA Notice.  

 

All other Company insurance benefits, including Short Term Disability, Long Term
Disability, Life, and Accidental Death and Dismemberment insurances will end on
your date of termination listed in paragraph 1 above. Life Insurance is
portable. It may be purchased directly from the insurance company if voluntary
insurance had been elected during employment.

 

8.Representations by Associate.  The Associate makes the following
representations:

 

 

a.

The Associate understands and agrees that the Company is making this severance
payment to the Associate solely in consideration for the commitments the
Associate has made as set forth in this Agreement;

 

b.

The Associate understands and agrees that if the Associate had not made these
commitments the Associate would not be eligible under any Company policy to
receive the Severance Pay outlined in the Agreement, and

 

c.

The Associate is receiving adequate consideration from the Company for the
Associate’s commitments.

 

 

--------------------------------------------------------------------------------

 

9.Non-admission. The Company does not admit that it or any of the Company's
representatives, agents, or employees have acted toward the Associate in any
unlawful or improper way, and the Company's willingness to enter into this
Agreement may not be so construed.

 

10.Non-disparagement.  Neither party shall make any statements or take any
actions that disparage, hold out to public embarrassment, or ridicule the other
Party, its services, products, management, employees, image, tradecraft,
practices, office environment, culture, or otherwise harm its reputation. This
paragraph shall not prevent the Associate from making truthful statements in
response to a subpoena or under oath in the course of an investigation conducted
by the EEOC or another government administrative agency.

 

11.Controlling Law.  This Agreement, for all purposes, shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to conflicts-of-law principles. Any action or proceeding by
either of the Parties to enforce this Agreement shall be brought only in any
state or federal court located in the Commonwealth of Pennsylvania, county of
Westmoreland.  The parties hereby irrevocably consent to the jurisdiction of the
state and federal courts of the Commonwealth of Pennsylvania, County of
Westmoreland, it being the intent of the parties that the internal laws and
forums of the Commonwealth of Pennsylvania shall govern any and all disputes
arising out of or relating to this Agreement.  

 

12.Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties concerning the subject matter of this
Agreement, supersedes all prior understandings, whether written or verbal, if
any, between the parties and constitutes the sole obligations of the parties to
one another, with the exception of the Confidentiality Agreement which remains
in full force and effect and is attached hereto for the Associate’s reference
and compliance with same.  This Agreement may not be modified, except by written
consent of all Parties hereto. This Agreement shall be binding and inure to the
benefit of the Parties and their successors and assigns.  A court’s ruling
rendering any provision(s) of this Agreement as invalid or unenforceable shall
not affect the validity of the remaining provisions of this Agreement.

 

 




 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT OF FULL UNDERSTANDING. THE ASSOCIATE ACKNOWLEDGES AND AGREES THAT
THE ASSOCIATE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE ASSOCIATE ACKNOWLEDGES AND AGREES THAT ASSOCIATE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF ASSOCIATE’S CHOICE
BEFORE SIGNING THIS AGREEMENT. THE ASSOCIATE FURTHER ACKNOWLEDGES THAT
ASSOCIATE’S SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE COMPANY FROM ANY AND
ALL CLAIMS.

 

Executed at ________________________, this      9th   day of
April                      , 2020 by the parties hereto, intending to be legally
bound hereby.

 

 

/s/ Charles Grace

 

 

 

Charles Grace

 

The ExOne Company

 

 

 

 

 

 

By:

/s/ John Hartner

 

 

 

 

 

 

 

    John Hartner

 

 

 

Chief Executive Officer

 

 

 

 